Exhibit 10.1
 
CODE REBEL CORPORATION
 
77 Ho’okele Street, Suite 102
 
Kahului, Hawaii 96732
 
July 27, 2015
 
Mr. Thomas M. Moreno
 
c/o ThinOps Resources LLC
 
P.O. Box 9545
 
The Woodlands, Texas 77387
 
 
 
Dear Tom:
 
This employment letter will confirm the terms of your employment by Code Rebel
Corporation (the “Company”).  This employment letter is being entered into by us
contemporaneously with the execution of the Membership Interest Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), by and among
the Company, ThinOps Resources LLC (“ThinOps”) and you.
 
1.  
TITLE

 
You shall be employed by the Company and serve as the President of ThinOps,
which will be a wholly-owned, independently-operated subsidiary of the Company
following the closing of the Purchase Agreement, reporting to the Company’s
Chief Executive Officer.  You shall also serve, if requested, as an officer of
the Company.
 
2.  
SALARY

 
Your salary shall be $20,000 per month, payable in bi-monthly installments.  The
Company shall reimburse you for all reasonable business expenses properly and
reasonably incurred and paid by you in the performance of your duties in
connection with your employment by the Company upon your presentment of detailed
receipts in the form reasonably required by the Company.
 
3.  
TERM

 
You shall be an employee of the Company for a period of three (3) years,
beginning immediately following the closing of the Purchase
Agreement.  Thereafter, you or the Company may terminate this letter for any
reason at any time upon thirty (30) days’ prior written notice.  At the end of
the notice period, your salary will cease.
 
4.  
TERMINATION

 
If, during the term of your employment, (a) you are terminated by the Company
other than for “Cause” (as defined below), or (b) you resign for “Good Reason”
(as defined below), then you will continue to receive for a period of one year
following such termination your then current salary payable on the same basis as
you were then being paid.
 
“Cause” means:
 
(a) deliberate refusal or deliberate failure to carry out any reasonable order,
consistent with your position, of the Chief Executive Officer or the Board of
Directors of the Company after reasonable written notice from such persons; (ii)
a material and willful breach of this employment letter, Section 6.5 of the
Purchase Agreement, “Non-Competition,” or similar agreements with the Company or
ThinOps; (iii) gross negligence or willful misconduct in the execution of your
assigned duties as an employee; (iv) engaging in repeated intemperate use of
alcohol or drugs; (v) conviction of a felony or other serious crime; or (vi)
ThinOps substantially underperforming against its projected revenue estimates
given to the Company.
 
“Good Reason” means:
 
(a) you shall have been assigned duties materially inconsistent with your
position; (ii) your salary is reduced more than 20% below its then current
level; or (iii) material benefits and compensation plans then currently in
existence are not continued in effect for your benefit.
 
You will not be terminated by the Company for any reason except upon thirty (30)
days prior written notice.
 
5.  
RESPONSIBILITIES

 
Your responsibilities and duties shall be those ordinarily possessed by an
employee in your position, including responsibility for the continuing
operations of ThinOps.
 
6.  
NON-COMPETITION AND NON-SOLICITATION AGREEMENTS

 
Section 6.5 of the Purchase Agreement, “Non-Competition,” which is hereby
incorporated into this letter agreement as if set forth herein in its entirety,
forms part of the consideration given by you for the Company entering into this
employment letter with you.
 
7.  
GOVERNING LAW

 
This employment letter shall be governed by and construed in accordance with the
laws of the State of New York, as applied to agreements whose only parties are
residents of such state and which are to be performed entirely within such
state.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.  
COUNTERPARTS

 
This employment letter may be executed in counterparts, each of which shall be
an original, but all of which shall constitute one and the same instrument.
 

 
Very truly yours,
     
CODE REBEL CORPORATION
     
By:
/s/ Arben Kryeziu
   
Name:
Arben Kryeziu
   
Title:
Chairman and Chief Executive Officer

 
ACCEPTED AND AGREED:


/s/ Thomas M. Moreno
 
Thomas M. Moreno
 